DETAILED ACTION
A.	This action is in response to the following communications: Request for Continued Examination filed 03/19/2021.
B.	Claims 1-20 remains pending.


Continued Examination Under 37 CFR 1.114
C.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.
 
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-1923778-A2 (05-2008); Kim, Jin-Woong, herein referred to as “Kim” in view of Robertson, George et al. (US Pub. 2004/0165010 A1), herein referred to as “Robertson”.


As for claim 1, Kim teaches. A method of adjusting a user interface (UI) on a user terminal, the method comprising:

displaying a UI on a display unit of a user terminal having an upper area displaying status information pertaining to the user terminal and a lower area displaying a plurality of selectable input receiving units, a size of the UI corresponds to a size of a screen displayed on the display unit (figure 4 emphasized below shows the upper and lower area of the display screen);

    PNG
    media_image1.png
    530
    342
    media_image1.png
    Greyscale

receiving a first touch event (fig.5, s100 touch input on display unit);

resizing (par.106 teaches resizing within user interface regions by sizing means) the UI into a reduced form according to the first touch event; executing an application on a screen of the reduced form when the application is requested to 

resizing (par.106 teaches resizing within user interface regions by sizing means) the reduced form into an enlarged form according to the second touch event, wherein a size of the enlarged form corresponds to a size of the screen of the display unit (par.84 the screen and expand or contact the display region to match a size of portion dragged. In this case, the controller 180 may re-adjust the size of the information display region 310 or display an expanded overlap portion transparently (or semi-transparently) according to the change in the user interface display region 320, or appropriately change the position, size (or other visual characteristics) of the various control keys (or other graphically displayed elements) constituting the user interface displayed on the user interface display region 320.).

Kim does not specifically mention the use of proportionally sizing windows on the display screen; however in the same field of endeavor Robertson teaches resizing the reduced form into an enlarged form according to the second touch event (fig.17 transitioned to fig. 14 shows a UI presented from a reduced state to an enlarged state), wherein a size of the enlarged form corresponds to a size of the screen of the display unit (par.46; based upon position within the primary user interface 180 the UI of 190 is effected via scale);



wherein resizing the UI into the enlarged form includes resizing said lower area proportionally to the enlarged form of the UI (as depicted in fig.14-17 the portions of the web browser maintain proportions; alternatively the user is given the option to change that through settings as disclosed in par.47 but for this example it is shown to be proportionally changed in size from reduced to enlarged states);

wherein resizing the UI into the reduced form includes resizing said upper area proportionally to the reduced form of the UI and wherein resizing the UI into the enlarged form includes resizing said upper area proportionally to the enlarged form of the UI (par.46-47 and fig.14-17 as discussed shows the resizing of a UI browser window having known lower and upper areas that are visually shown within the figures as proportionally changed in size when the resize event takes place, in addition par.47 discusses changed the proportional contents on the browser UI for readability but leaves the option to retain proportional size).




As for claim 2, Kim teaches.    The method of claim 1, wherein an image of the UI being reduced or enlarged is displayed on the display unit (par.84 the screen and expand or contact the display region to match a size of portion dragged).

As for claim 3, Kim teaches.    The method of claim 1, wherein the receiving the first touch event comprises: receiving the first touch event on an adjustment area positioned in perimeter of the display unit within a preset distance from a bezel of the user terminal (par.84 touching on boundary of region).

As for claim 4, Kim teaches.    The method of claim 1, wherein the reduced form is displayed on a left side, a lower left side, a right side, or a lower right side of the display unit (figure 7 depicts directional movement of regions based upon par.84 dragging).

As for claim 5, Kim teaches.    The method of claim 1, wherein the scaling the UI into the reduced form comprises: in response to the first touch event:


As for claim 6, Kim teaches.    The method of claim 5, wherein the reduced form is reduced by a preset rate regardless of the first distance (par.84 size is adjusted based upon the “amount” of dragged input).

As for claim 7, Kim teaches.    The method of claim 5, wherein the reduced form is displayed on a left side of the display unit in the event that a touch means is moved in a direction towards the left bezel of the user terminal, and the reduced form is displayed on a right side of the display unit in the event that the touch means is moved in a direction towards the right bezel of the user terminal (fig.7 depicts directional movement of scaled regions).

As for claim 8, Kim teaches.    The method of claim 1, wherein the scaling the reduced form into the enlarged form comprises: in response to the second touch event:
determining the second touch event having a second distance between a second initial touch position and a second final touch position; resizing (par.106 teaches resizing within user interface regions by sizing means) the reduced form into the enlarged form according to the second touch event (par.83 discusses another touch event for changing size).

As for claim 9, Kim teaches.    The method of claim 1, wherein the UI is displayed in the event that the user terminal is rebooted while the reduced form is being displayed (par.46 different modes of operation, inherent by design the modes of operation allow for rebooting and since figure 2 is a default state a UI is present and thus by inherency the UI is presented when rebooted).

As for claim 10, Kim teaches.    A method of adjusting a user interface (UI) on a user terminal, the method comprising: displaying a UI on a display unit of a user terminal having an upper area displaying status information of the user terminal and a lower area displaying a plurality of selectable input receiving units (figure 4 emphasized below shows the upper and lower area of the display screen);
receiving a first touch event (fig.5 touch events);
resizing (par.106 teaches resizing within user interface regions by sizing means) the UI into a reduced form according to the first touch event (par.84 scaling interface); receiving a second touch event (par.83, another touch event); and
resizing (par.106 teaches resizing within user interface regions by sizing means) the reduced form into an enlarged form according to the second touch event,
wherein an image of the UI being reduced or enlarged is displayed on the display unit (par.84 the screen and expand or contact the display region to match a size of portion dragged).



wherein resizing the UI into the reduced form includes resizing said lower area proportionally to the reduced form of the UI (fig.14; UI 190 is a browser UI comprised of an upper area (known in the art as Toolbar, address bar, title bar) and a lower area (known in the art as display window which is the space in which you view a website that’s addressed in the address bar), and

wherein resizing the UI into the enlarged form includes resizing said lower area proportionally to the enlarged form of the UI (as depicted in fig.14-17 the portions of the web browser maintain proportions; alternatively the user is given the option to change that through settings as disclosed in par.47 but for this example it is shown to be proportionally changed in size from reduced to enlarged states);

wherein resizing the UI into the reduced form includes resizing said upper area proportionally to the reduced form of the UI and wherein resizing the UI into the enlarged form includes resizing said upper area proportionally to the enlarged form of 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Robertson into Kim, because Robertson suggests various attempts have been made via conventional user interface schemes to address some of the aforementioned concerns, there is still a substantial unmet need for a system and/or methodology that facilitates efficient use of valuable computer desktop real estate in a multi-task working environment (par.5).


As for claim 11, Kim teaches.    The method of claim 10, further comprising:

executing an application on a screen of the reduced form when the application is requested to be executed by the user while the reduced form is being displayed (fig.11 shows running application being effected by par.84 sizing techniques).

As for claim 12, Kim teaches.    The method of claim 10, further comprising: executing an application on a screen of the enlarged form when the application is requested to be 

As for claim 13, Kim teaches.    The method of claim 12, wherein a size of the screen of the enlarged form corresponds to a size of a screen of the display unit (par.84 sizing screen regions).

As for claim 14, Kim teaches.    The method of claim 11, further comprising: showing an icon for adjusting a size or position of the reduced form on the display unit (fig.7 and 8, display of icons that can be effected by methods outlined in par.84; though only position is depicted in figures, scaled size as mentioned in par.84 is also realized).

As for claim 15, Kim teaches.    A method of adjusting a user interface (UI) on a user terminal, the method comprising:
displaying a UI on a display unit of a user terminal having an upper area displaying status information pertaining to the user terminal and a lower area displaying a plurality of selectable input receiving units (fig.4 depicts different regions as mentioned in claim 1 above); receiving a first touch event (fig.5 step process of receiving touch event);
resizing (par.106 teaches resizing within user interface regions by sizing means) a size of the UI corresponding to a size of a screen displayed on the display unit into a reduced form according to the first touch event (par.84 sizing regions of display); and
resizing (par.106 teaches resizing within user interface regions by sizing means) the reduced form into an enlarged form and executing an application on the enlarged form 

Kim does not specifically mention the use of proportionally sizing windows on the display screen; however in the same field of endeavor Robertson teaches resizing the reduced form into an enlarged form according to the second touch event (fig.17 transitioned to fig. 14 shows a UI presented from a reduced state to an enlarged state), wherein a size of the enlarged form corresponds to a size of the screen of the display unit (par.46; based upon position within the primary user interface 180 the UI of 190 is effected via scale);

wherein resizing the UI into the reduced form includes resizing said lower area proportionally to the reduced form of the UI (fig.14; UI 190 is a browser UI comprised of an upper area (known in the art as Toolbar, address bar, title bar) and a lower area (known in the art as display window which is the space in which you view a website that’s addressed in the address bar), and

wherein resizing the UI into the enlarged form includes resizing said lower area proportionally to the enlarged form of the UI (as depicted in fig.14-17 the portions of the web browser maintain proportions; alternatively the user is given the option to change that through settings as disclosed in par.47 but for this example it is shown to be proportionally changed in size from reduced to enlarged states);

wherein resizing the UI into the reduced form includes resizing said upper area proportionally to the reduced form of the UI and wherein resizing the UI into the enlarged form includes resizing said upper area proportionally to the enlarged form of the UI (par.46-47 and fig.14-17 as discussed shows the resizing of a UI browser window having known lower and upper areas that are visually shown within the figures as proportionally changed in size when the resize event takes place, in addition par.47 discusses changed the proportional contents on the browser UI for readability but leaves the option to retain proportional size).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Robertson into Kim, because Robertson suggests various attempts have been made via conventional user interface schemes to address some of the aforementioned concerns, there is still a substantial unmet need for a system and/or methodology that facilitates efficient use of valuable computer desktop real estate in a multi-task working environment (par.5).

As for claim 16, Kim teaches.    The method of claim 15, wherein a size of the enlarged form corresponds to a size of the screen displayed on the display unit (par.84 size of regions).



As for claim 18, Kim teaches.    The method of claim 15, wherein the scaling the size of the UI into the reduced form comprises: in response to the first touch event (fig.5 touch event):

determining the first touch event having a first distance between a first initial touch position and a first final touch position (par.84 the boundary to the drag location determines amount of sizing to regions); and resizing (par.106 teaches resizing within user interface regions by sizing means) the UI into the reduced form according to the first touch event (par.84 expand or contract based upon dragging location).

As for claim 19, Kim teaches.    The method of claim 15, further comprising: receiving a second touch event (par.83 processing another touch); and
Resizing (par.106 teaches resizing within user interface regions by sizing means) the reduced form into the enlarged form according to the second touch event (par.84 sizing regions).

As for claim 20, Kim teaches.    The method of claim 19, wherein the scaling the reduced form into the enlarged form according to the second touch event comprises: in response to the second touch event (par.83 another touch): determining the second touch event having a second distance between a second initial touch position and a 





(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).



Response to Arguments
Applicant's arguments filed 03/19/2021 have been fully considered but they are not persuasive. 
After careful review of the amended claims (given the broadest reasonable interpretation) and the remarks provided by the Applicant along with the cited reference(s) the Examiner respectfully disagrees with the Applicant for at least the reasons provided below:

A1.	Applicant makes the following key remarks: “functionality described by Robertson in paragraphs 0046-0047 is significantly different to the present claims”. Applicant then follows up with the conclusion “However, this functionality does not, for example, provide accessibility assistance to a user by allowing a user interface to be resized such that every element on it is more reachable depending on the specific user’s needs, such as using the device with only one hand.”



Turning to the claim language which states: “resizing the UI into a reduced form according to the first touch event,” where “a size of the UI corresponds to a size of a screen displayed on the display unit.” The broadest reasonable interpretation of this claim limitation yields, a user interface that is resizing/resided arbitrary to some degree into what is termed a reduced form, which known in the art is a displayed form smaller than previously displayed, based upon a touch event labeled as “first”.  

Examiner notes: this language is open ended to encompass a very generic minimize command typically found in any desktop operating system of the time, simply because the claim does not specifically teach how and what specifically is reduced. Examiner recommends language that states that a reduced form is scaled proportional to the same aspect ratio and displayed at a different or same coordinate location.

Turning to the citations of Robertson: “system and/or method that provides for interaction technique(s) and user interface(s) in connection with managing display objects on a display surface. One aspect of the invention defines a central focus area where the display objects are displayed and behave as usual, and a periphery outside the focus area where the display objects are reduced in size based on their location, getting smaller as they near an edge of the display surface so that many more objects can remain visible.” (par.7). Wherein said system is that of a PDA, which known in the art can be implemented with touch screens (par. 8); none-the less Kim teaches the main 

    PNG
    media_image2.png
    631
    735
    media_image2.png
    Greyscale

Figure 15 shows a UI 180 which can be thought as of the UI to the desktop or main UI wherein this UI can display other UI’s such as 190 which is a web-browser UI. 

    PNG
    media_image3.png
    640
    713
    media_image3.png
    Greyscale

Thus Robertson clearly shows and discusses reducing a UI based upon a user touch input. 





Looking at paragraphs 46-47 please note the emphasized portions below which discuss this further:
[0046]
FIGS. 14-17 illustrate an example where the display object 190 is a web page window. As the window moves from the focus area 160 into the progressive shrink area 170, behavior of the window changes (e.g., it shrinks in size and becomes less active (for example, refresh frequency is lower, functionality reduced). It is to be appreciated that the window itself can change so that indicia that is difficult to discern within a small window size is not displayed and more prominent features of the window are displayed. Alternatively or in addition, more relevant objects (e.g., based on priority to a user) within the window can be displayed or made relatively larger and less relevant objects not displayed or made relatively smaller.
[0047]
When an object is moved into a peripheral region (e.g., progressive shrink area), the object can be scaled as a function of location of a cursor during a movement operation, and that cursor location can be preserved. Once in the periphery, object occlusion avoidance behavior can be employed as discussed below. Moreover, objects can be clustered based on proximity to cluster markers, and cluster occlusion avoidance behavior can be employed. Cluster scaling can include both object scaling and appropriate changes to distance between objects and a cluster center point.

Applicant further argues that the UI 190 does not teach an upper and lower area. Applicants remarks: “However, the upper area of the browser disclosed by Robertson (which, as Examiner states, is known in the art as toolbar, address bar, title bar) does not provide information pertaining to the user terminal, but rather provides information and options regarding the application itself (in this case, browser options and information).”

Examiner does not agree as given the claim in light of broadest reasonable interpretation the UI of 190 does show an upper area and a lower area. The claim does not specify how the upper and lower areas are rendered differently outside of them being optionally scaled to a resize event, since figures15 and 16 shows the UI 190 being scaled by maintaining aspect ratio then it would be true that the different portions of the UI 190 are scaled. The terms upper and lower are arbitrary terms and therefore 

Applicant further argues that Robertson does not teach “touch events” however it is clear that there are user interactions and the hardware at which Robertson is concerned can comprise that of a touch interface nonetheless Kim specifically details a touch user interface device which would implement the UI functionality as a modified combination as identified by one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image4.png
    213
    564
    media_image4.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        March 25, 2021